Citation Nr: 1631828	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-28 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for back disability.
 
3.  Entitlement to service connection for a disability of the joints, to include the right hip, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active service from December 1982 to November 1986, from October 1988 to October 1992, and from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied claims for service connection for "knee pain, right side," lower lumbar back pain, "pain in right hip and joints," and tinnitus.

The Board has recharacterized the issues broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The Veteran does not have a right knee disability, a back disability, or tinnitus, that was caused by his service. 
 
2.  The Veteran does not a disability of the joints, to include the right hip, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, that was caused by his service.





CONCLUSIONS OF LAW

1.  A right knee disability, a back disability, and tinnitus, were not caused by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
 
2.  A disability of the joints, to include the right hip, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, were not caused by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has a right knee disability, a back disability, a disability of the joints, to include the right hip (to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317), and tinnitus, that were caused by his active duty service.  In his appeal (VA Form 9), dated in August 2014, the Veteran conceded that his tinnitus began in 2012, but argued that his tinnitus was contributed to by nine years of duty as an armored crewman in the 1980s and early 1990s.  He further argued that he has back, hip and knee pain due to years of running and physical training, and living in a tank during field exercises.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.   

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2015). 

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez  v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed."). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.   

The Veteran's service treatment records show that in September and October of 1989, he was treated for a left knee injury; there is no notation of right knee symptoms or findings for the right knee.  In the early 1990s the Veteran was treated a number of times for allergies and sinusitis.  In August 2003, he sought treatment on two occasions for a two-month history of left shoulder symptoms following lifting pots and pans in the kitchen.  The assessments were muscle strain, and possible bone spur in the left shoulder joint.  Service examination reports, dated in June 1982 (shortly prior to his first period of active duty), June 1988 (shortly prior to entrance into his second period of active duty), January 1992, September 1992, and April 1993, all show that his ears, drums, "spine, other musculoskeletal," and lower extremities, were clinically evaluated as normal.  Associated reports of medical history," dated in June 1988, and January 1992, show that there were no notations of any relevant symptoms, and that the Veteran denied having a history of swollen or painful joints, recurrent back pain, "arthritis, rheumatism, or bursitis," "bone, joint or other deformity," "painful or 'trick' shoulder or elbow," or a "'trick' or locked knee."  The report of medical history associated with the September 1992 examination report shows that the Veteran indicated that he had a history of hearing loss, "ear, nose or throat trouble," and recurrent back pain.  The report notes a history of sinusitis, and recurrent back pain, and that his hearing was within normal limits.  

As for the post-service medical evidence, VA progress notes, dated in 2011, show that in January 2011, the Veteran reported that he injured his left elbow.  He was found to have olecranon bursitis of the left elbow.  An X-ray was noted not to show acute fracture or dislocation, or arthritic changes.  

In November 2012, he complained of two-month history of right hip symptoms.  There was a notation of arthralgia.  In May 2013, he reported that he was "overall doing well," and that he was a mailman with a walking route.  He said that he took glucosamine and chondroitin for his joints, along with tumeric.  He also reported a constant ringing in his ears since December.  

On examination of the joints, there was no swelling, or joint pain.  The assessments included "hip pain," and tinnitus.  

In September 2013, the Veteran reported that he had fallen on his right side at work and that he had pain.  The assessment noted a rib fracture of the 11th rib.  

In November 2013, the Veteran sought treatment for frequent bilateral tinnitus that started "overnight" in December 2012.  

A December 2013 VA progress note states that that the Veteran reported that he was "overall doing well," but that he had some right hand numbness at night.  The report notes that he was healed from his rib fractures, and that, "He reports that he holds mail all day in that hand while out on the route and has noticed now at night tingling, mainly over 4th and 5th digits."  The assessment was hand numbness.  

A VA audiology examination report, dated in January 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran was noted to have a history of working in construction between 2004 and 2012, during which time hearing protection was not worn, and recreational noise exposure from power tools, lawn equipment for 35 years, with use of hearing protection.  The Veteran reported that his tinnitus began in December 2012.  He denied any noise exposure, illness or medical changes associated with the onset.  He stated that his tinnitus began "over night."  He stated that he was working in the construction industry at that time, but he did not associate his tinnitus with any particular incident of noise exposure.  

The examiner concluded that the Veteran's tinnitus is less likely as not (less than a 50 percent probability) caused by or a result of military noise exposure.  The examiner explained that by patient report, his tinnitus began eight years after military service, and was not associated with noise exposure.  The Veteran indicated that he awoke one morning in December 2012 with tinnitus.  

With regard to the claims for a right knee disability, a back disability, and a joint disability (other than as due to an undiagnosed illness, and other than for a left elbow disability), the Board finds that service connection on a direct basis is not warranted.  

During service, the Veteran was treated for a left knee injury in September and October of 1989, and for left shoulder symptoms in August 2003.  In each case, there is no record of follow-up treatment, or a confirmed, diagnosed condition.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).

In addition, under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Following service, the Veteran is shown to have complained of pain in some of his joints, to include the right hip.  He has been noted to have right hip arthralgia/pain, and hand numbness.  However, VA does not generally grant service connection for symptoms unless they are associated with chronic pathology, or diagnosed disability.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent).  There is no competent medical evidence to show a diagnosed joint condition, and the preponderance of the evidence fails to establish the current presence of a right knee disability, a back disability, or a joint disability, at any time during the appeal period or proximate to his claim for benefits.  Id.; McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

Simply stated, while the Board notes the Veteran's complaints, there is simply no "disability" found which the Board can connect to service.
 
Accordingly, service connection is not warranted on a direct basis.  

The Board further notes that even if it were to assume that the claimed conditions had been established, or exist, and to the extent that the Veteran has been diagnosed with left olecranon bursitis, there is no competent opinion in support of any of the claims.  In this regard, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with these claims, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  The Veteran is shown to have begun seeking treatment for left elbow symptoms following a post-service injury in January 2011.  Accordingly, the Board finds that the preponderance of the evidence is against the claims on a direct basis, and that the claims must be denied.  The post-service evidence, rather than supporting his claims, provides evidence against the claim, indicating problems that began well after service, some caused by an injury after service. 

With regard to the claim for tinnitus, there is no evidence of complaints, findings, or a diagnosis involving tinnitus during service.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).

The earliest evidence of tinnitus is dated in 2013.  This is about nine years after separation from service.  

The Veteran has reported, on several occasions, that his tinnitus began "over night" in December 2012, and he has stated that he was working in the construction industry at that time.  He is noted to have worked in construction for about eight years, without use of hearing protection.  There is no medical opinion in favor of the claim, and the January 2014 VA examiner concluded that the Veteran's tinnitus is less likely as not (less than a 50 percent probability) caused by or a result of military noise exposure.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it contains a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   Accordingly, the preponderance of the evidence is against the claim for tinnitus, and the claim must be denied.  

For all claims, to the extent that the Veteran may have participated in combat, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  While the Veteran may have been in combat, the previously discussed evidence does not warrant a grant of any of the claims.  Some of the Veteran's own statements provide evidence against this claim. 

Finally, with regard to the application of 38 C.F.R. § 3.317, as an initial matter, the Veteran's service records show that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  The Veteran's service personnel records confirm that he served in Iraq in 1991, and between 2003 and 2004.

The Board finds that the preponderance of the evidence is against the claims that the Veteran has a joint disability due to an undiagnosed illness.  By definition, 38 U.S.C.A. § 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  In this case, there is evidence of left olecranon bursitis, and there is no competent evidence to show that the Veteran has any joint symptoms due to an undiagnosed illness.  Given the foregoing, the Board finds that the Veteran is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The issues on appeal are based on the contentions that a right knee disability, a back disability, a disability of the joints, to include the right hip (to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317), and tinnitus, were caused by service.  Except for tinnitus, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and the post-active-duty service medical records have been discussed and reviewed.  The Veteran is not shown to currently have any of the claimed conditions, other than a left elbow disability and tinnitus.  The Veteran is shown to have sustained a left elbow injury in 2011, and his tinnitus is shown to have begun, by his own reported history, in December 2012.  There is simply no competent and probative evidence in this record that supports any of the Veteran's claims.  

Given the foregoing, the Board finds that the service treatment reports, and the post-active-duty service medical evidence, outweigh the Veteran's contentions to the effect that the claimed conditions were caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).


Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  With regard to the claim for tinnitus, the Veteran has also been afforded an examination, and an etiological opinion has been obtained.  

With regard to the claims for a right knee disability, a back disability, and a disability of the right hip and joints, the Veteran has not been afforded examinations, and etiological opinions have not been obtained.  However, a chronic condition is not shown during service, as the Board has determined that the claimed conditions (other than a left elbow condition) are not shown, and there is no competent opinion in support of any of the claims, or to show that the Veteran has an undiagnosed illness involving the claimed symptoms.  Therefore, examinations and etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a right knee disability, a back disability, a disability of the joints, to include the right hip, and tinnitus, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


